Citation Nr: 1025828	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  10-10 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel




INTRODUCTION

The Veteran served on active duty from December 1952 to October 
1954.  He died in July 1983.  The Appellant is his spouse.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a letter denial rendered in May 2009 by the Pension 
Management Center in St. Paul, Minnesota.

The Appellant raised a new claim in the submission of 
medical treatment records for vision and other conditions 
in April 2009 for entitlement to pension with special 
monthly pension based on the basis of blindness or the 
need for the aid and attendance of another.  This claim 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).   Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant filed an informal claim for VA benefits in October 
2008, and filed a formal VA Form 21-534 in February 2009.  The RO 
accepted the claim as one for dependence and indemnity 
compensation (DIC), death pension, and accrued benefits.  In a 
May 2009 letter, the RO denied entitlement to DIC and accrued 
benefits, and notified the appellant that her reported income 
exceeded the maximum allowed for a surviving spouse with no 
dependents.  In June 2009, the appellant submitted a notice of 
disagreement as to the issue of pension.

In its May 2009 letter denial, the RO enclosed a Medical Expense 
Report and Improved Pension Eligibility Verification Report (EVR) 
and asked her to return the completed forms so that it may 
consider her medical expenses.  However, the appellant did not 
submit the forms.  

In October 2008, she filed a Financial Status Report showing 
income from Social Security in the amount of $350.00 per month, 
and from SSI assistance in the amount of $33.00 per month.  She 
reported total net take home pay of $483.00.  She reported 
monthly expenses for medications in the amount of $30.00 per 
month.  These documents show that she reported she had not 
remarried and had no unmarried, dependent children in her 
custody.  Statements from her private treating physicians show 
that she was treated for congestive heart failure, degenerative 
arthritis, chronic obstructive pulmonary disease, and macular 
degeneration.

A report from the Social Security Administration (SSA) shows that 
the appellant was paid a monthly SSA benefit of $650.00 beginning 
in December 2007, and a monthly SSA benefit of $688.00 beginning 
in December 2008, and that her monthly deduction for Medicare 
premiums was $96.40.  The form indicates that the SMI buy-in 
option code was "paid by the state".

The law provides that the Secretary shall pay to the surviving 
spouse of each veteran who served for ninety (90) days or more 
during a period of war or who at the time of death was receiving 
or entitled to receive compensation or retirement pay for a 
service-connected disability pension at the rate prescribed by 
law and reduced by the surviving spouse's annual income.  38 
U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002); 38 C.F.R. §§ 
3.3(b)(4), 3.23 (2009).

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving spouse.  
38 C.F.R. § 3.23(b).  For purposes of improved death pension, 
payments of any kind from any source are counted as income in the 
year in which received unless specifically excluded.  38 U.S.C.A. 
§ 1503 (West 2002); 38 C.F.R. § 3.271 (2009).

The types of income which are excluded are set forth under 38 
C.F.R. § 3.272 (2009).  That regulation specifically excludes 
welfare benefits; maintenance benefits furnished by a relative, 
friend, or a charitable organization; VA pension benefits; 
casualty loss reimbursement; profit from the sale of property; 
joint accounts; medical expenses; expenses of last illnesses, 
burials, and just debts; educational expenses; a portion of the 
beneficiary's children's income; Domestic Volunteer Service Act 
Programs payments; distributions of funds under 38 U.S.C. § 1718; 
survivor benefit annuities; Agent Orange settlement payments; 
restitution to individuals of Japanese ancestry; cash surrender 
value of life insurance policies; income received by American 
Indian beneficiaries from trust or restricted lands; Radiation 
Exposure Compensation Act payments; and Alaska Native Claims 
Settlement Act payments.

Exclusions from countable income may include unreimbursed medical 
expenses to the extent that they are in excess of 5 percent of 
the applicable maximum annual death pension rate.  38 C.F.R. § 
3.272(g).  In this case, that would mean expenses exceeding $375 
in the year beginning December 1, 2007 and exceeding $397.00 in 
the year beginning December 1, 2008.  See 38 C.F.R. § 3.272.

The maximum annual rates of pension and death pension payable are 
published in Appendix B of VA Manual M21-1 and are to be given 
the same force and effect as published in VA regulations.  38 
C.F.R. § 3.21. 38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. § 3.23; VA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part I, Appendix B.

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving spouse.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  For the purpose of 
determining entitlement, the monthly rate of pension payable to 
the beneficiary shall be computed by reducing the beneficiary's 
applicable maximum pension rate by the beneficiary's countable 
annual income and dividing the remainder by 12.  See generally 38 
C.F.R. § 3.273 (2009).

The Board notes that income derived from SSA benefits is not 
excluded from countable income.  As noted, a widow without 
dependents cannot receive improved death pension benefits if her 
income is above a certain level.  Effective December 1, 2007, 
VA's maximum annual death pension rate was $7,498.00 and 
effective December 1, 2008, VA's maximum annual death pension 
rate was $7,933.00 for a surviving spouse with no dependents.

The appellant's income effective November 1, 2008 is calculated 
at $7,800.00 (calculated by multiplying $650.00 by 12) and 
effective November 1, 2009 is calculated at $8,256.00 (calculated 
by multiplying $688.00 by 12).  Yearly medical expenses total 
$360.00, which is $15.00 short of the 5 percent of maximum annual 
death pension rate (which is $375.00 effective December 1, 2007) 
and $37.00 short of the 5 percent of maximum annual death pension 
rate (which is $397.00 effective December 1, 2008) and cannot 
therefore be deducted for either year.  SMI insurance premiums 
appear to be paid by the state and, if so, cannot be deducted as 
well.  Thus, her income of $7,800.00 and $8,256.00 would appear 
to exceed the maximum annual death pension rates effective 
December 1, 2007 by $302.00 and effective December 1, 2008 by 
$323.00, respectively.

Given the closeness of the math in this matter, the uncertainty 
of the payer for the SMI deduction, and the precise extent of her 
medical expenses including other forms of medical, dental, and 
vision insurance (as she is treated for several conditions-each 
of which could require prescribed medications, doctor's visits, 
and the like), the Board finds it is necessary to remand this 
claim to give the appellant another opportunity to fill out the 
required income verification and medical expense paperwork.  

The appellant is reminded it is crucially important for her to 
participate in this claim.  "The duty to assist is not always a 
one-way street.  If [an appellant] wishes help, [s]he cannot 
passively wait for it in those circumstances where [s]he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The appellant is also instructed that the Board has no discretion 
and is not permitted to pay benefits unless authorized by 
Congress.  OPM v. Richmond, 496 U.S. 414, 416 (1990).  Congress 
has specifically prohibited the payment of VA nonservice-
connected pension benefits to those whose income exceeds certain 
levels.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is directed.

1.  The RO or AMC should provide the 
appellant all necessary notice and 
instructions relevant in her claim for 
nonservice-connected death pension 
benefits.  In pertinent part, it must 
explain to her the importance of filing the 
required Medical Expense Report and 
Improved Pension Eligibility Verification 
Report in order to obtain the benefit she 
claims.  The AMC/RO must explain the types 
and kinds of evidence, i.e., income and 
expenses she must and should report and 
claim.

2.  The RO or AMC should provide the 
appellant with the appropriate Medical 
Expense Report and Improved Pension 
Eligibility Verification Report forms for 
her to fill out.  

3.  The RO or AMC must determine the payer 
for all forms of the appellant's health 
insurance, including all types of Medicare 
insurance.

4.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO or AMC should 
readjudicate the appellant's claim for 
nonservice-connected death pension with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand.  If the issue on appeal 
remains denied, a supplemental statement of 
the case must be provided to the appellant 
and her representative, and they must be 
provided an opportunity to respond.  
Thereafter, the appeal must be returned to 
the Board for appellate review, if 
otherwise in order.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no action 
until she is so informed.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Board intimates no opinion as to the ultimate outcome of this 
case. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


